                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

WILLIAM S. MATTHEWS                                                              PETITIONER

v.                                                                  NO. 4:18-CV-209-DMB-RP

STATE OF MISSISSIPPI, et al.                                                  RESPONDENTS


                                     FINAL JUDGMENT

       In accordance with the Order entered this day, William Matthews’ petition for a writ of

habeas corpus is DISMISSED with prejudice for failure to state a claim for habeas corpus relief,

for want of substantive merit, and as untimely filed. A certificate of appealability is DENIED.

       SO ORDERED, the 27th day of March, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
